Citation Nr: 1612528	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  12-07 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sciatica (previously claimed as a back condition).

2.  Entitlement to service connection for a cervical spine disorder, to include a herniated disk.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 2004.

This appeal is before the Board of Veterans' Appeals (Board) from April 2008 and May 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The April 2008 rating decision confirmed and continued the denial of service connection for a back condition (also claimed as sciatica).  Although a May 2005 rating decision denied service connection for a back condition, it did not consider or evaluate sciatica in its decision.  Therefore, the Veteran's claim for service connection of sciatica is a new, separate service connection claim and not a claim to reopen the previously denied back condition claim based on new and material evidence.  Accordingly, the issue has been re-characterized from service connection of a back condition to service connection of sciatica.  As the VCAA notice set out the required evidence to support his service connection claim for sciatica and the RO adjudicated the service-connection claim on the merits, adjudicating this matter on the merits is non-prejudicial to the Veteran.

The May 2010 rating decision, in part, denied service connection for a neck condition (also claimed as a herniated disk).

The Veteran testified before the undersigned Veterans Law Judge at a December 2015 videoconference hearing, and a transcript of this hearing is of record.  The Veterans Law Judge held the record open for 60 days to allow the Veteran to submit additional evidence, which the Veteran did with a waiver.  To the extent that the evidence pertains to a low back disability, the Board finds such evidence to be not pertinent as it has no bearing on the issues on appeal.  See 38 C.F.R. § 20.1304(c) (2015).  The Veteran's back disability was already granted service connection in September 2007 and assigned a 10 percent rating.  Such evidence has no bearing on the cervical spine or sciatica issues.

In terms of the Veteran's sciatica claim, the Board notes that it is not taking jurisdiction of any other peripheral neuropathy issues.  The Veteran informed the Veterans Law Judge at the December 2015 videoconference hearing that he would be filing separate claims for such, and in fact did file claims for peripheral neuropathy of bilateral upper and lower extremities in December 2015, which are now in the process of being developed by the RO.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate a current diagnosis of sciatica that was incurred in or as a result of active duty service.

2.  The weight of the evidence demonstrates that the Veteran's cervical spine disorder was incurred in active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sciatica are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2015).

2.  Resolving all doubt in the Veteran's favor, the criteria for service connection for a cervical spine disorder, to include a herniated disk, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the favorable action taken in the Veteran's claim for service connection of a cervical spine disorder, the Board will not discuss further whether those duties have been accomplished.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Regarding the Veteran's claim for service connection of sciatica, required notice was provided in a February 2008 letter.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained.

Also, the Veteran was provided VA examinations in January 2010 and January 2012.  These examinations and their associated reports are adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition, for certain chronic diseases, such as organic diseases of the nervous system, to include sciatica, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  Sciatica

The Veteran contends that he was diagnosed with sciatica in 1993 and received physical therapy for two months for sciatica.  He stated that he did not constantly seek medical treatment because he was told by doctors that there was no cure guaranteed.  See VBMS, 2/27/06 Private Treatment Record; 10/2/08 Private Treatment Record.

Service treatment records (STRs) first reflect a diagnosis of sciatica in 1994 and demonstrate physical therapy for sciatica in 1995.  See VBMS, 7/30/14 STR, p. 94, 101.  Although May 1988 and May 1990 Reports of Medical History reflect denials of recurrent back pain, the Veteran noted intermittent problems with and treatment for his sciatic nerve in his March 1996 Report of Medical History.  The examiner noted good results received from physical therapy and that there were no further problems.  The examiner also found in the Report of Medical Examination that the Veteran had normal spine, lower extremities, and neurologic evaluations.  See VBMS, 7/30/14 STR, p. 17-19.  The April 2004 Report of Medical Examination for retirement purposes found his spine, lower extremities, and neurologic evaluations to be normal.  See id. at 1.

VA treatment records from December 2004 to August 2006 reflect that the Veteran received physical therapy for low back pain and reported having sciatica, which he attributed to exercises while on active duty.  He reported numbness of his lower back that radiated to just below his knees and back pain on a monthly basis, which he "knew" was due to a nerve.  He was assessed to have intermittent low back pain, as well as bilateral foot and knee pain, which were all likely related to a combination of poor flexibility, excessive high impact exercise (excessive running), body type (large man of 277 pounds), and poor biomechanics (low medial arches in feet).  See VBMS, 6/21/07 VA Treatment Records (Houston 12/6/04-8/30/06), p. 3-5, 11.  There was no diagnosis of sciatica made during this time.

A July 2007 VA examination report indicated a review of the claims file and recounted the Veteran's history and current symptomatology.  The Veteran indicated that he had intermittent right sciatic pain, which improved with physical therapy and Motrin.

A November 2007 addendum to the July 2007 VA examination report stated that the Veteran was further evaluated for sciatic radicular symptoms.  An electromyogram (EMG) was conducted, and the findings were not consistent with such radiculopathy.  The examiner opined that the EMG was adequate and that the Veteran did not have radicular symptoms along with his back problems.

A January 2010 VA examination report indicated a review of the claims file and medical records, recounted the Veteran's history, and recited his complaints.  The Veteran denied any sciatic pain since February 2009.  As such, the diagnosis included "history of sciatica - stable."

A January 2012 VA examination report indicated a review of the claims file and CAPRI documents, recounted the Veteran's history, and recited his complaints.  The Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire (DBQ) reflected the Veteran's statements that he had no symptoms suggestive of sciatica since his January 2010 VA examination and no significant complaints of tingling, numbness, or radiating pain to his lower extremities.  The VA examiner found no radicular pain or any other signs or symptoms due to radiculopathy.  The Peripheral Nerves Conditions (not including Diabetic Sensory-Motor Peripheral Neuropathy) DBQ reflected a prior diagnosis of sciatica from around 1993 but no significant current clinical evidence of sciatica.  The examiner also specifically found the Veteran to have normal bilateral sciatic nerves.  As such, the VA examiner stated that there was no clinically significant information to suggest that sciatica was a current condition for this Veteran.  Additionally, he noted that the Veteran did not have any symptoms suggestive of sciatica, such as shooting pain, numbness or tingling, or sensory motor complaints to his lower extremities.

After review of all of the evidence of record, both lay and medical, the Board finds that the Veteran's claim for service connection of sciatica must be denied.  Although the Veteran was diagnosed with and treated for sciatica while in-service, he was never diagnosed with or treated specifically for sciatica post-service.

The Board acknowledges the Veteran's contentions that he suffered from sciatica and his statement that he "knew" he had a nerve issue.  However, as a lay person, he does not have the requisite medical knowledge, training, or experience to be able to provide a diagnosis of sciatica.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

Under the circumstances of this case, the determination of the nature or etiology of sciatica involves medically complex disease processes because of multiple possible etiologies, and manifest symptomatology that may overlap with other disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Therefore, the Veteran is not competent to provide a diagnosis of sciatica.  As there is no medical evidence of a post-service diagnosis or treatment of sciatica, the Board finds that the weight of the evidence demonstrates no current diagnosis of sciatica.  As such, despite in-service treatment or diagnosis of sciatica, there is no current disability and, thus, no valid service-connection claim.  See Brammer, 3 Vet. App. at 225.

Accordingly, the claim for service connection for sciatica must be denied on both a presumptive and direct basis.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

B.  Cervical Spine Disorder

The Veteran contends that he first noticed pain in the neck area while on active duty around 2003 or 2004.  He noted that he had many injuries while in service, including neck pain and spasms, and that certain symptoms, such as headaches, numbness, tingling in hands and fingertips, hand nervousness, and arthritis-like symptoms, could have been early manifestations of his herniated disk.  He reported that he had a 2009 laminectomy and that his neck still feels tight.  See VBMS, 10/2/08 Private Treatment Record, p. 8; 2/4/10 Correspondence; 12/15/15 Hearing Testimony.

STRs reflect that in May 2003, the Veteran developed a sudden and severe spasm in his mid-upper back, including the neck, which continued to feel tight the following day.  He was assessed to have had a spasm.  See VBMS, 7/30/14 STR (I of II), p. 34.  At his retirement examination, the examiner found the Veteran to have a normal spine evaluation and provided a summary of defects or diagnoses, which did not include any sort of neck problem.  See VBMS, 10/2/08 STR, p. 1, 3.

Private treatment records reflect complaints of, diagnosis of, and treatment for neck pain from May 2008 to July 2008, at which point he was referred to orthopaedics.  See VBMS, 1/5/09 Private Treatment Record (Dr. D.N.).  A November 2008 magnetic resonance imaging (MRI) of the cervical spine provided an impression of C3-4 central disc herniation causing severe spinal canal stenosis and cord compression.  See VBMS, 10/2/08 Private Treatment Records, p. 7.  A November 2008 letter from Dr. M.Y. summarized a consultation with the Veteran for neck pain radiating to his bilateral arms and shoulders where he found the Veteran to have cervical paraspinous muscle spasm and decreased range of motion with local tenderness and bilateral brisk deep tendon reflexes.  The Veteran was assessed with having cervical myelopathy with central spinal stenosis, neck pain, cervical radiculopathy, cervical disc bulging, and cervical facet joint syndrome.  See id. at 5.  An MRI in November 2008 revealed severe C3-4 spinal stenosis.  See id. at 6.

VA treatment records from February 2009 to December 2009 reflect diagnoses of cervical stenosis and central herniated nucleus pulposus and cord compression, as well as a February 2009 C3-4 anterior cervical discectomy and fusion.  A February 2009 MRI of the cervical spine resulted in an impression of cervical myelopathy.  At a December 2009 follow-up appointment, the Veteran reported occasional tightness and soreness in the neck, which was fairly minimal, and full range of motion.  See Virtual VA, CAPRI, p. 14, 55, 57, 59.

A January 2010 VA examination report indicated review of the claims file and medical records, recounted the Veteran's history, and recited his complaints.  The VA examiner referred to a December 2009 x-ray of the cervical spine which revealed status post anterior vertebral body fusion with plate and screws at the C3-4 with an intervening graft, vertebral bodies of normal height, normal disc spaces, and unremarkable paravertebral soft tissues.  The Veteran was diagnosed with C3-4 central herniated nucleus pulposus and cord compression status post anterior cervical discectomy and fusion in 2009.

A January 2012 VA examination report indicated review of the Veteran's claims file and medical records, recounted the Veteran's history and recited his complaints.  The Veteran reported neck pain developing in 2002 or 2003 while on active duty.  On objective examination, the VA examiner found objective evidence of painful motion in extension only, and no arthritis documented in imaging studies of the cervical spine.  The diagnosis was status post anterior discectomy and fusion.  The VA examiner stated that he could not resolve the issue as to whether the Veteran's herniated disk was incurred in or caused by an in-service injury or treatment without resorting to mere speculating due to insufficient information to make such a determination.  However, he did opine that it was less likely as not that the Veteran's herniated disk was proximately due to or the result of degenerative changes of the T-12 as the cervical spine and thoracic spine are two entirely separate anatomical locations.

The Veteran submitted a February 2016 letter from Dr. M.Y., in which he lists cervicalgia as an active diagnosis.  He stated that the Veteran had been under his care for neck pain since 2008, when he complained of chronic neck pain radiating to his arms associated with numbness and tingling since 1995.  He stated that the pain, numbness, and tingling were aggravated by physical activities during military service over the years.  Based on relevant clinical and examination findings, relevant medical history, the timeline of symptoms, and the mechanism of the injury as described, he opined that the strenuous physical activities during military service was a substantial factor in bringing about the Veteran's neck pain and cervical disc protrusions.  See VBMS, 2/17/16 Private Treatment Record (Dr. M.Y. 2/15/16 letter).

After review of all of the evidence of record, lay and medical, the Board finds that the evidence for and against the Veteran's service connection claim is at least in relative equipoise.

As reflected in VA and private treatment records, the Veteran has current diagnoses of cervical stenosis, central herniated nucleus pulposus and cord compression, C3-4 central disc herniation causing severe spinal canal stenosis and cord compression, and cervicalgia.

As an initial matter, the Board notes that the Veteran does not have a diagnosis of arthritis in the cervical spine and did not have any cervical spine diagnosis until May 2008, more than one year after his separation from active duty service.  Therefore, the Veteran does not qualify for presumptive service connection for arthritis under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a).  As he does not have a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) also does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

STRs reflect that the Veteran complained of and received treatment for a neck spasm while in service.  As such, the Board gives the Veteran the benefit of the doubt and finds that the Veteran incurred a neck injury while in service.

Further, the evidence of record includes a positive nexus opinion by the Veteran's private treating physician.  Dr. M.Y. opined that the Veteran's current neck condition, specifically his neck pain and cervical disc protrusions, stemmed from the in-service strenuous physical activities.  The January 2012 VA examiner merely opined that he could not provide a nexus opinion without resorting to mere speculation, without providing a well-reasoned explanation for this ambiguous finding.

Therefore, given the positive nexus opinion by the private treating physician and the absence of persuasive evidence to rebut that opinion, the evidence for and against the Veteran's service connection claim is at least in relative equipoise.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor, and his claim for service connection for a cervical spine disorder is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for sciatica is denied.

Service connection for a cervical spine disorder, to include a herniated disk, is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


